In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 19-1914V
                                        UNPUBLISHED


    SARAH GRIFFORE,                                         Chief Special Master Corcoran

                        Petitioner,                         Filed: June 11, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


David John Carney, Green & Schafle LLC, Philadelphia, PA, for petitioner.

Mollie Danielle Gorney, U.S. Department of Justice, Washington, DC, for respondent.

                                   RULING ON ENTITLEMENT 1

       On December 18, 2019, Sarah Griffore filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she received an influenza (“flu”) vaccine on January
31, 2019 and subsequently suffered a left shoulder injury related to vaccine administration
(SIRVA). Petition at 1-2. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

       On June 11, 2021, Respondent filed his Rule 4(c) report in which he concedes that
Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.
Specifically, Petitioner has satisfied the criteria set forth in the revised Vaccine Injury
Table and the Qualifications and Aids to Interpretation, which afford petitioners a

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
presumption of causation for a SIRVA injury if there is no prior history of pain,
inflammation, or dysfunction in the affected shoulder; the onset of shoulder pain occurs
within 48 hours after receipt of an intramuscular vaccination; pain and reduced range of
motion are limited to the shoulder in which the vaccine was given; and there is no
apparent alternative cause. Id. at 4-5. Respondent further agrees that the medical
records demonstrate that Petitioner has experienced the residual effects of her SIRVA for
more than six months. Id. at 5.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                           2